Citation Nr: 1507504	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  09-02 589	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder with bipolar disorder, prior to April 14, 2012.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder with bipolar disorder, since April 14, 2012. 

3.  Entitlement to an initial evaluation in excess of 30 percent for residuals of traumatic brain injury, to include migraine headaches, prior to May 1, 2012.

4.  Entitlement to an evaluation in excess of 40 percent for residuals of traumatic brain injury, to include migraine headaches, since May 1, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to September 2007.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDING OF FACT

In March 2013, prior to the promulgation of a decision in this appeal, the appellant requested a withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal is dismissed.




		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


